FILED
                             NOT FOR PUBLICATION                            MAR 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIO TRIGUEROS-MORALES,                         No. 08-72597

               Petitioner,                       Agency No. A095-667-855

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Mario Trigueros-Morales, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Trigueros-Morales contends that California Penal Code § 246.3 is overbroad

because it prohibits willful discharge of a “BB device.” Because this claim was

never presented to the BIA, we lack jurisdiction to consider it. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      08-72597